Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusatsugu (US 2009/0158833).  Kusatsugu teaches: (see Figures 1 and 4) an injector failure diagnostic device (40, service tool) for a multi-cylinder internal combustion engine having a plurality of injectors (17), wherein each injector injects fuel to a corresponding cylinder, said injector failure diagnostic device comprising:

an operating sound obtainment unit (see paragraph 110, sound sensor and unit 41 injector operation disabling circuit) configured to obtain a current operating
sound that is the operating sound when all of the injectors are operated, and obtain a pseudo-failure operating sound sequentially for each of the injectors, the pseudo- failure sound being the operating sound generated by stopping the fuel injection from one injector while maintaining the operation of the remaining injectors; (see paragraphs 109-113 of Kusatsugu and steps 41 and 44 of Figure 4) which teaches wherein the injectors are disabled one by one and the noise level is monitored and compared with the sound when all the injectors are operating (current operating sound as defined by applicant’s claim above) and based on a difference in sound levels it is determined which injector is faulty. 

a faulty injector identification unit (42 of Figure 1) configured to determine whether or not the pseudo-failure operating sound of each injector obtained by the operating sound obtainment unit is similar to the current operating sound to identify a faulty injector.  See paragraphs 109-113,168. Note paragraph 111, last line of Kusatsugu which teaches that any of steps 42 or 43 or 44 of Figure 4 may be omitted, therefore when steps 42 and 42 are omitted determination of a faulty injector is determined solely by comparison of sound levels using step 44 in a manner similar to applicant’s claimed invention.  See also paragraphs 90-92. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusatsugu (as applied to claims 1 and 7 above) in view of Abdel-Malek et al (US 2002/0194915).  Kusatsugu et al applies as in claims 1 and 7 above, however Kusatsugu does not teach determining which injector fails based on an analysis of the similiarity of peaks of frequency of the sound signals.  However, Adel-Malek et al teach a system for monitoring for system failures based on use of an acoustic diagnoses which compares spectral data representative of the sounds emanating from the equipment with a database of spectral data to make a diagnosis of the system. The . 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusatsugu (as applied to claim 1 above) in view of Laviola (US 2018/0372014).  However, although the first embodiment of Kusatsugu (Figure 1, service tool 40) teaches a hand held device for carrying out the diagnostic procedure it does not teach the use of a smartphone.   Laviola teaches a diagnostic system for a fuel injection system of an engine and furthermore teaches that the diagnosis may be carried out by a mechanic with the use of a smart phone (see paragraph 22).   It would have been obvious to one of ordinary skill in the art to have used a smart phone as taught by Laviola for carrying out the diagnosis in place of Kusatsugu’s service tool 40 since smartphone have a microphone for sound detection and ability to communicate with a remote server to aid in analyzing the sound signals. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747